DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:
“in line 1, “where” should be changed to -- wherein --.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drawing of “a material recovery  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is 
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 5, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulz (US 5,797,972).
Regarding claim 1, Schulzl discloses a process comprising steps of,
mixing water (see “water” in the tables in cols. 7 and 8 and col. 4, lines 51-60) with solid waste (SSS) in an amount of at least 50% (see col. 2, line 48, see “50 to 75 weight percent water”) water by mass per unit mass of solid waste (col. 2, lines 48-50); and,
pressing the resulting mixture at a pressure of at least 50 bar (see “3000 to 5000 psi” in col. 4, lines 57-64) in an extrusion chamber (see “an extrusion device or a briquette press” in col. 4, lines 60-61).
Regarding claim 2, the process of claim 1 further comprising mixing water with the solid waste in an amount of at least 50% water per unit mass of solid waste (see col. 2, lines 48-50).
Regarding claim 3, the method of claim 1 wherein the solid waste is fines from a material recovery facility (see “recycle fines” in figure 1, which shows line 23 of recycle fines feeds into a mixer (15)).
Regarding claim 5, the method of claim 1 wherein the solid waste comprises at least 25% organic material by dry mass (col. 4, lines 43-45).
Regarding claim 8, Schulz discloses a system comprising a mixer (15), a supply of water (see “water” in the tables in cols. 7 and 8) and a high pressure extrusion press (18).
Regarding claim 9, the system of claim 8 wherein the mixer (15) is connected to the supply of water) (see “water” in the tables in cols. 7 and 8) and the press (18) is downstream (see fig. 1) of the mixer (15).
.

Claims 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newkirk et al. (hereinafter “Newkirk”) (US 7,989,011).
Regarding claim 8, Newkirk discloses a system comprising a mixer (10), a supply of water (2) and a high pressure extrusion press (50).
As for the limitation, “for treating solid waste”, it is viewed as functional or intended use limitations. As MPEP 2114 states, “[a] claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim”. In this case, the limitation above does not add any structural limitations to the claim and Newkirk discloses all the structural limitations as set forth above. Additionally while not disclosed, the system of Newkirk is capable of being used for performing the function or intended use of treating solid waste as claimed.
Regarding claim 9, the system of claim 8 wherein the mixer (10) is connected to the supply of water (2) (see fig. 2) and the press (50) is downstream (see fig. 2) of the mixer (10).

Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (US 2001/0013197 A1).
Regarding claim 8, White discloses a system comprising a mixer (28), a supply of water (see “water” in a chart in para. 53) and a high pressure extrusion press (30).

Regarding claim 9, the system of claim 8 wherein the mixer (28) is connected to the supply of water (2) (para. 53) and the press (50) is downstream (see fig. 1) of the mixer (28).
Regarding claim 10, the system of claim 8 further comprising a material recovery facility adapted to produce fines (see “coal fines” from a chart in para. 53) from solid waste, wherein the mixer receives the fines (see para. 53, lines 1-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schulz.
Schulz discloses the water and solid waste are mixed together as noted above. Schulz does not expressly the mixing time is at least at least 15 minutes. However, the applicant has not disclosed that mixing the water and the solid waste for at least 15 minutes solves any stated problem or is for any particular purpose (see the specification, paragraph 10, which discloses many options of mixing times). Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to mix the water and the solid waste for at least 15 minutes because the specific mixing time does not appear to provide any unexpected result, and one skill in the art would select an amount of mixing time depending on an amount of solid waste being processed. 	

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz in view of Gonella (US 2013/0316428 A1).
Schulz discloses the fines and the extrusion chamber of an extrusion press (col. 4, lines 60-61) as noted above. Schulz does not expressly disclose one or more walls of the extrusion chamber has holes with an area equal to the area of a circle with a diameter in a range of 4 mm to 20 mm or a round opening of 51 mm or less in diameter. Gonella, also in the art of producing fuel using solid waste (see title), teaches an extrusion press (fig. 1) comprising walls of an 
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the wall of the extrusion chamber of Schulz with holes with an area equal to the area of a circle with a diameter in a range of 4 mm to 20 mm or a round opening of 51 mm or less in diameter, as taught by Gonella, since it has been held that combining prior art elements according to known methods to yield predictable results (see para. 25-26 of Gonella, which discloses that the holes reduces more water content) requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show various waste treatment processes and systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        October 21, 2021